UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1134


MICHAEL HUDGENS,

                Plaintiff - Appellant,

          v.

COMMISSIONER SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-03108-TMC)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hudgens, Appellant Pro Se.     Molly Elizabeth Carter,
SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts; William
Norman Nettles, United States Attorney, Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael        Hudgens       appeals       the    district       court’s    order

affirming the Commissioner’s denial of disability benefits.                           The

district court referred this case to a magistrate judge pursuant

to   28     U.S.C.       § 636(b)(1)(B)      (2012).         The   magistrate     judge

recommended        that     relief   be    denied      and   advised    Hudgens       that

failure       to      file     timely,       specific        objections     to        this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v.   Arn,    474 U.S. 140   (1985).        Hudgens    has   waived   appellate

review by failing to file specific objections after receiving

proper      notice.         Accordingly,     we   affirm     the   judgment      of   the

district court.

      We dispense with oral argument because the facts and legal

contentions        are    adequately      presented     in   the   materials     before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2